Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 1 of 9 PAGEID #: 106994




                       In The United States District Court
                           Southern District of Ohio

                                             Case No. 2:11-cv-1016

     In re: Ohio Execution Protocol Judge Edmund Sargus, Jr.
     Litigation,
                                    Magistrate Judge Michael Merz



     Reply in Support of Motion to Quash Subpoena Issued to
         Interested Party Ohio State Board of Pharmacy

     I.    Discovery Regarding Terminal Distributors.

           In its motion, the State of Ohio Board of Pharmacy (“the Board”)

     argued that further discovery about the process for a terminal distributor of

     dangerous drugs (TDDD) to obtain a license was unnecessary because (1) the

     Board provided the documents that Plaintiff Jackson requested, and (2) the

     requirements to obtain a TDDD is a legal issue, not a factual one.

           Plaintiff Jackson has responded by insisting that, at a previous

     hearing, a witness had raised an issue “about the Board’s licensure

     procedures or how easily a TDDD or wholesaler’s license could be obtained.”

     Rec. 2207, PageID 106951. The Board will take Plaintiff Jackson at his word

     that this is an issue of controversy.

           The answers to these questions are found in the documents that the

     Board provided (i.e. the applications) and the state law provisions which

     establish that an entity will be eligible for a TDDD license if it meets the

     minimum requirements and there are no administrative prohibitions; and if
                                              1
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 2 of 9 PAGEID #: 106995



     there is a question about those prohibitions, then the TDDD will be entitled

     to an administrative hearing. An entity desiring to be licensed in Ohio as a

     TDDD need only apply and meet the minimum qualifications, unlike other

     types of licenses that are limited and competitive in nature. There is no

     maximum number of TDDD licenses either in-state or out-of-state the Board

     can issue. Thus, the issue of obtaining a TDDD is a legal matter rather than

     a factual one. The same holds true for a wholesaler. No further discovery is

     necessary.

           On a related note, Plaintiff Jackson and the Board disagree about

     whether the Board has provided a list of which TDDDs stated on their

     renewal paperwork that they performing sterile compounding of controlled

     substances. According to Plaintiff Jackson, the list provided by the Board

     was for TDDDs that do any compounding. Plaintiff Jackson only wants the

     list to be those TDDDs that do sterile compounding of controlled substances

     (which he insists will be a narrower list); however, that list does not exist.

           In an effort to be helpful, the Board provided an excel list of all active

     TDDD licenses with columns Y & Z containing compounding information.

     That is the information the Board had in 2015 when it provided an earlier list

     and that is the information the Board has now. To identify TDDDs that

     report that they compound and have the ability to compound controlled

     substances, Counsel for Plaintiff Jackson can do the following: sort the Excel

     spreadsheet provided to only include “Category 3” TDDDs (column B) (this



                                                2
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 3 of 9 PAGEID #: 106996



     will identify TDDDs that have authority to handle controlled substances) and

     further sort by whether the TDDD reports compounding (column Y).

           It is difficult to see how Plaintiff Jackson has been prejudiced by

     getting more information than he requested.           Indeed, many of the

     medications on Plaintiff Jackson’s list of drugs that could be used for lethal

     injection are not controlled substances. Under Ohio and federal law; only

     those dangerous drugs with a potential for abuse receive a controlled

     substance designation.    In the list provided by Plaintiff Jackson in the

     subpoena, the following are not controlled substances: propofol, etomidate,

     rocuronium bromide, pancuronium bromide, vecuronium bromide and

     potassium chloride. See 21 U.S.C. §812, 21 C.F.R 1308.11 et seq, and R.C.

     3719.41.

           The Board provided an Excel spreadsheet of all TDDDs that have

     reported engaging in compounding medications. This will include TDDDs

     that can compound non-controlled substances such as pancuronium bromide,

     but are not permitted to compound controlled substances like morphine. The

     Board can hardly be faulted for providing this information.

           Plaintiff Jackson appears to misunderstand one argument raised by

     the Board. The Board has consistently said it that would provide to Plaintiff

     Jackson, even without a subpoena, a list for TDDDs that report that they do

     compounding. It did so. The Board does not have a list for pharmacists (i.e.

     the people who work at TDDDs) who do compounding.             Even if a list of



                                              3
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 4 of 9 PAGEID #: 106997



     individual pharmacists who compound medications existed (and it does not),

     the issue raised in the prior case was not about the difficulty in getting a

     license as a pharmacist – it was about the difficulty of getting a license as a

     TDDD.

     II.   The Court Should Quash All Inquiries Into Any Board
           Investigations of Diversion of Drugs.

           The Board argued in its motion that discovery about diversion of

     opioids and benzodiazepines was wildly overbroad and unlikely to lead to the

     discovery of admissible evidence. The subpoena issued to the Board about

     diversion requested all reports and investigations for an 8 year period

     “regarding drugs that Ohio has used or could use to carry out human

     executions by lethal injection.”   Plaintiff Jackson defined that list of drugs

     that “has used or could use to carry out human executions” as including

     every barbiturate, opioid, and benzodiazepine. Although Plaintiff Jackson

     included a specific list of individuals and organizations, the text of the

     subpoena required “any other reports similarly required by state or federal

     law concerning controlled substances that Ohio has used or could use to carry

     out human execution by lethal injection.” The request was not limited to

     DRC and its employees.

           The Board pointed out that the subpoena as written would require the

     Board to turn over a staggering number of documents regarding

     investigations that have nothing at all to do with lethal injection. And it

     would require the Board to turn over reports which are submitted by WDDDs

                                               4
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 5 of 9 PAGEID #: 106998



     and TDDDs into the OARRS database – which is confidential under state and

     federal law.

            In the opposition, Plaintiff Jackson has either narrowed or clarified the

     scope of his subpoena.          It appears that Plaintiff Jackson is essentially

     returning to what had been requested during the lethal injection litigation in

     2015 – to provide copies of documents from any Board investigation into DRC

     or its staff members regarding lethal injection. In 2015, the Board stated in

     its response that there had been investigations regarding DRC between 1998

     until 2015, but none of them involved lethal injection.1 A copy of the 2015

     subpoena and the Board’s response is attached.

            Before going on, one point needs to be emphasized.                 When Plaintiff

     Jackson is discussing “diversion” he is implicitly referring to a statutory

     provision which requires the Board to promulgate regulations to “[f]acilitate

     surveillance of traffic in drugs, to prevent the improper acquisition or use of

     controlled substances or their diversion into illicit channels.”                       R.C.

     3719.18(A)(1) (emphasis added).

            DRC’s use of medications to carry out lethal injection is not an “illicit

     channel” under Ohio law. The Ohio General Assembly has given statutory



            1  Much of Plaintiff Jackson’s response revolves around the communications between
     counsel. The Board will not get into a tit-for-tat refutation, but it wants to emphasize that
     Plaintiff Jackson has never expressly limited or modified the scope of his subpoena. Also, it
     is unreasonable for a party to give a non-party one business day to raise any concerns.
     Counsel for Plaintiff Jackson sent an ultimatum by e-mail on a Friday (April 26) requiring
     the Board to provide a response by 2 p.m. on Monday (April 29). Setting such unreasonable
     time limits will hinder amicable resolution of discovery disputes – especially with a non-
     party.

                                                      5
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 6 of 9 PAGEID #: 106999



     authority to DRC to carry out executions by using lethal injection.      R.C.

     2949.21, 2949.22, 2949.221 and 2949.24.

           State agencies in Ohio (including the Board) are “creature[s] of the

     General Assembly and may exercise no jurisdiction beyond that conferred by

     statute.”   Penn Cent. Transp. Co. v. Pub. Util. Com., 35 Ohio St.2d 97,

     syllabus paragraph 1 (1973). It has been black letter law for over half a

     century that state agencies in Ohio do not have statutory authority to declare

     Ohio statutes to be unconstitutional. See S. S. Kresge Co. v. Bowers, 170 Ohio

     St. 405, syllabus paragraph 1 (1960); Castle Aviation, Inc. v. Wilkins, 109

     Ohio St.3d 290, 296, 2006-Ohio-2420. Nor does the Board have authority to

     overrule the conclusions of the Ohio Supreme Court and the United States

     Supreme Court that lethal injection is not categorically barred as a lawful

     method to carry out executions. See Baze v. Rees, 553 U.S. 35 (2008); State v.

     Broom, 146 Ohio St.3d 60, 2016-Ohio-1028.

           In short, as a matter of Ohio law, there is no “diversion into illicit

     channels” if DRC obtains medications to perform its lawful duty to perform

     executions using lethal injection. Thus, any challenge to this activity would

     require a finding that Ohio statutes authorizing lethal injection are

     unconstitutional – a power that the Board simply does not have.

           In other words, Plaintiff Jackson is seeking discovery to prove that a

     non-party is not performing investigations into something that – under state

     law – is perfectly legal. There is not a reasonable likelihood that such an



                                               6
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 7 of 9 PAGEID #: 107000



     avenue will lead to the discovery of admissible evidence. The Court should

     quash the subpoena to the extent that it seeks documents or testimony about

     the Board’s investigations into potential diversion of controlled substances.

            Even if Plaintiff Jackson should be able to obtain discovery, the

     current subpoena is so broadly written that it either needs to be rewritten by

     Plaintiff Jackson or the Court needs to spell out very specific parameters as

     to what the Board needs to provide as documents and what subjects will be

     available for testimony. Either way, discovery against the Board regarding

     diversion should be limited only to potential investigations of the DRC or its

     staff regarding how executions are carried out.

     III.   The Court Should Quash Any Production Of Documents
            From the OARRS Database.

            In its motion to quash, the Board pointed out that the “reports” that

     Plaintiff Jackson is requesting are all submitted by TDDDs and WDDDs into

     the OARRS database pursuant to Ohio Adm. Code 4729:8-3-01(C) and (D).

            Plaintiff Jackson responds by insisting that he is not seeking any

     individual patient’s OARRS records. That is all well and good, but the fact is

     that TDDDs and WDDDs input their reports about suspicious activities into

     OARRS and information in the OARRS database is confidential under state

     and federal law – a point that Plaintiff Jackson does not dispute. The Court

     should quash the subpoena to the extent that it requires production of

     documents from the OARRS database.




                                               7
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 8 of 9 PAGEID #: 107001




     IV.   Production of A Certification

           Plaintiff Jackson lambasts the Board for refusing to provide a

     certification, insisting that such a document would be de minimis.

           What Plaintiff Jackson does not say is that the Board did provide a

     certificate that would meet any requirements necessary for Plaintiff Jackson

     to authenticate during a hearing the records provided.        A copy of that

     document is attached.

           What the Board did not provide was a document certifying that it had

     completed its search for responsive documents and had provided all of them.

           Such a declaration is premature. As the Board explained in the motion

     to quash, the scope of the discovery requests was staggeringly large. The

     Board reasonably sought to limit the scope of discovery – especially because it

     is a non-party – by filing a motion with this Court.

           The Board will not be in a position to search for responsive documents

     with regards to the diversion issues until this Court more clearly identifies

     the scope of the subpoena and whether documents in the OARRS database

     are confidential.

           A non-party should not be faulted for refusing to falsely sign a

     declaration claiming it has completed a review for all responsive documents

     when it raised good faith arguments about what should be the scope of the

     subpoena.




                                               8
Case: 2:11-cv-01016-EAS-MRM Doc #: 2208 Filed: 05/13/19 Page: 9 of 9 PAGEID #: 107002



                                          Respectfully submitted,


                                          DAVE YOST
                                          Ohio Attorney General

                                          /s/ Henry G. Appel
                                          HENRY G. APPEL (0068479)
                                          Principal Assistant Attorney General
                                          30 East Broad Street, 26th Floor
                                          Columbus, Ohio 43215
                                          (614) 466-1502; (866) 441-4738 (fax)
                                          henry.appel@ohioattorneygeneral.gov

                                          Counsel for Interested Party State of
                                          Ohio Board of Pharmacy


                                Certificate of Service
           A copy of the foregoing was served on all counsel by operation of this

     Court’s electronic filing system.


                                          /s/ Henry G. Appel
                                          HENRY G. APPEL (0068479)
                                          Principal Assistant Attorney General




                                             9
